By the Court.

L. Emmett, J.
It appears that in March, 1856, the Defendants commenced an action in the District Court of the 2nd District, Ramsey County, against Nathan Myrick and some twenty-two others. The summons was served on Myrick on the 2nd day of April, 1856, by leaving a copy at his last usual place of abode, he¿being absent from the Territory at the time. Judgment was rendered against him on the 7th of August, 1856, upon failure to answer, for the sum of $663,89, and execution issued thereon which was levied on his property, and the property sold to satisfy the same, on the 8th day of November, 1856, for the sum of $712,00. In October previous to the sale, Myrick moved on his own affidavit, to set aside the default in said action, and for leave to answer, on the ground that he had not been personally served with process, and had had no notice of the pendency.of the action, until after the judgment had been rendered, and his property levied upon, averring also that he had a valid defence. This motion was heard by the Judge on the 5th day of November,. 1856, just previous to the sale, and was denied. Myrick delayed further action until the 6th of November, 1857, just before the time for redeeming the property sold on execution would have expired. He then came forward and paid the amount of the judgment, interest and costs, into the hands of an agent, with instructions to pay the same to the Sheriff for the redemption of the property sold, and on the same day *262commenced the present action, asking for an injunction to restrain the Sheriff from paying over the money, or making a conveyance to the purchaser, and to restrain the Defendants, (whom we infer to have been the purchasers,) from receiving either the money or the deed.
The complaint sets forth the substance of the foregoing facts, and alleges that at the time of the hearing of the motion to set aside the default, it was supposed and so argued by the attorneys of both parties, that the Sheriff had returned the summons and complaint in the original action, as served personally upon the Plaintiff, and that the Judge in this view of the case had decided against the motion, holding that the remedy was against the Sheriff for a false return. He further alleges that he was then ignorant of the fact that the Sheriff had returned said process as served by leaving a copy at his said Plaintiff’s last usual place of abode, and did not learn the same until the 5th day of November, 1857, the day before the commencement of this action, when he was so advised by the attorney to whom he had then applied for assistance. He further avers that he has a good defence to the original action, stating in substance what the defence is, and asks that the judgment therein may be set aside, and may be permitted on such terms as may be just, to interpose his defence, at the same time offering to bring into Court the amount of the judgment, interest and costs, there to remain subject to the order of the Court.
The Judge allowed an injunction to issuéj and the Defendants answer denying that the motion to set aside the default was argued and determined upon the assumption that the service of the process had been personal, and denying also that the Plaintiff herein, was ignorant of the manner in which the Sheriff had made his return, as stated in his complaint. The answer also denies on information and belief, the other 'material allegations of the complaint.
The Defendants afterwards moved to dissolve the injunction upon the complaint and answer; and upon the hearing the same was accordingly dissolved, and all proceedings thereon vacated. Prom this order dissolving the injunction, the Plaintiff has appealed.
*263After a careful examination of the complaint, and admitting every allegation to be true, (although every material allegation is denied,) we do not think the Plaintiff has presented a case entitleing him to the equitable interference of the Court. The fact of which he claims to have been ignorant, is one which he could easily have ascertained by the exercise of less than ordinary diligence. Sections 52 and 90 of Chapter TO, of Revised Statutes of 1851, make ample provision for the relief of a party [against whom a judgment may be rendered, and the process has not been personally served upon him; or when the judgment is taken against him through his mistake, inadvertance, surprise or excusable neglect. By the former of these sections he may, on application and sufficient cause shown, and on such terms as may be just, be allowed to defend the action within one year after the rendition of the judgment. By section 90, he may in the discretion of the Court, be relieved at any time within one year after notice of the judgment. This gives ample time to the party injured, to prepare the facts of his case for the Court, to whose discretion only the equitable remedy is confided, and we think that after the Court has once exercised that discretion, as in this case, and the party still suffers the time to expire before again moving in the matter, he must offer a satisfactory reason for the delay.
But what are the reasons alleged in this case ? Why, in substance, that the Plaintiff had all along supposed, that the Sheriff had made a false return, and that therefore he would have to seek his remedy against him. This, it seems to us, is an unwarrantable supposition, and would be indulging the Plaintiff rather too far, in an unkind opinion of a sworn officer of the County, especially as the officer’s return was a matter of record, open to the inspection of the Plaintiff and his attorney. Had they been at all inquisitive, and examined the records as was immediately done by the Plaintiff’s present attorney, this unjust supposition against the officer would at once have been removed. Why the records were never examined until the Plaintiff had gotten the full benefit of the year to redeem in, or on what grounds he founded this erroneous belief, we are not informed. Had the return been altered or falsified, or a *264spurious return been made by wbicb tbe Plaintiff bad been deceived, or bad be been misled as to tbe return, by tbe Sheriff, or tbe Defendants or tbeir attorneys, it might have afforded some ground for interference. But no such excuse is here alleged. None, save that be bad supposed tbe Sheriff bad made a return different from that wbicb be in fact did make, and relying upon that supposition, be bad suffered tbe time limited by Statute for affording relief 'in such cases, to pass without ascertaining from tbe records what tbe return actually was. To give relief here would, we fear, induce a great many to keep pertinaciously ignorant of tbe state of tbe records of our Courts.
We bold, therefore, that tbe neglect of tbe Plaintiff to examine tbe return of tbe Sheriff for more than a year after notice of tbe judgment against him, is inexcusable, and bis ignorance of tbe true state of tbe return, arising from such neglect, does not entitle him to relief against tbe judgment.
Tbe order of tbe District Judge dissolving tbe injunction, and vacating all proceedings thereon, is affirmed with costs.